Martin J.
delivered the opinion of the court. The judgment of the district court is in the fol- lowing words : " The parties appeared, by their counsel, whereupon it is ordered, adjudged and decreed, that judgment be rendered for the plaintiff for two hundred and eighty-two dol- lars and seventy-four cents, with interest from November 17th, 1811, till paid, with costs of suit to be taxed."
The defendant appealed, and assigns as an error, that there is not the citation of any law, neither are any reasons adduced in the judge ment. It is, therefore, annulled, avoided and reversed.
This court is now to proceed, examine the record, and give such a judgment as, in its opinion, the district court ought to have given.
The action is grounded on a note of hand, executed by the defendant, under the firm of W. Slocum and co. of which he is stated to be the surviving partner, payable to B. Shaumburg, by whom it was endorsed to the plaintiff.
The defendant pleaded the general issue and a former judgment on the note, at the suit of of *683Shaumburg, against Slocum and the defendant, in which they had judgment.
The statement of facts made by the district judge, is composed of the record of Shaumburg’s suit, and the depositions of J. Harrison and I. Lanard.
The first witness deposes, that Slocum was indebted to Shaumburg for goods furnished by the latter to the former, for a tavern, in Natchitoches, to the amount of four hundred dollars and twenty cents&emdash;that Shaumburg, threatening to sue, the plaintiff agreed to pay the debt, provided he might have against the present defendant the recourse which Shaumburg had Accordingly, the note, on which this suit is brought, was executed by W. Slocum, and endorsed by Shaumburg, to the plaintiff, who advanced the money. All this was done at once, and an endorsement made on the back of the note of a payment of one hundred and seventy-two dollars and seventy-five cents, the amount of certain goods due to Shaumburg, by W. Slocum, on his private account.
The note is for four hundred and fifty-five dollars and forty-nine cents, with interest, at ten per cent, from November 17th, 1811, and is reduced by sundry payments to two hundred and eighty-two dollars and seventy-four cents.
*684The articles of partnership between W. Slocum and the defendant are annexed to the record ; and its object is the keeping of a house belonging to the defendant, as a tavern, by W, Slocum, for his and the defendant’s account. By these, Slocum is to take charge of, and manage the house, stables, &c. to the best of his capacity, for the mutual benefit of the parties. All expenses whatever are to be equally defrayed and the profits so divided. The books and accounts to be kept by Slocum.
The second witness was introduced for the sole purpose of proving the death of Slocum.
On the plea of a former judgment, it does not appear to this court that there is any error in the judgment. Nothing shews that the goods, the value of which was claimed in the two suits, and both suits are posterior to the date of the present note.
But, the defendant alledges, that Slocum had no right to bind him, and at all events not in solido. Their partnership was not a commercial, but a particular one. In particular, it is otherwise than in commercial, partnerships. The parties are not bound in solido for the partnership debts, and none of them can bind his partners, if they have not given him power so to do. Civ. Code, 398, art. 43.
Bullard for the plaintiff, I. Baldwin for the defendants.
The articles of partnership authorize Slocum to manage the house, stables, &c.-and the first witness deposes, that the note was given in payment of goods furnished by Shaumburg for the tavern. Both parties must, therefore, be bound, either from the implied authority to purchase necessaries, resulting from the obligation and authority to manage the house and stables, or from the circumstance of the goods having been used for their mutual benefit; but they are not bound in solido.
It is, therefore, ordered, adjudged and decreed, that the plaintiff recover from the defendant the sum of one hundred and forty-one dollars and thirty-seven cents, with interest, at the rate of ten per cent. since the 17th of November, 1817, till paid, with costs of suit in the district court. But the plaintiff and appellee to pay costs in this court.